DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 2,5-12,15,16,18,21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. (6730118) in view of Goldberg et al. (3818511). Fig. 1 of Spenser et al. show a prosthetic valve assembly 20 comprising: an expandable (col. 12, lines 41-44,47) annular stent frame 22 including an inner surface defining a lumen and facing a central longitudinal axis of the annular stent frame and an outer surface facing away from the central longitudinal axis; a valve 28 attached to and disposed within the expandable annular stent frame; and a seal 21 attached to the outer surface of the expandable annular stent frame, wherein the seal is configured to contact tissue surrounding the prosthetic valve assembly when implanted in a native heart valve such as to limit perivalvular leakage between the seal and the tissue. However, Spenser et al. did not disclose the seal comprises a first cylindrical portion and a second cylindrical portion, the first cylindrical portion having greater thickness than the second cylindrical portion, wherein the first cylindrical portion is disposed adjacent the second cylindrical portion. Goldberg et al. teach (Fig.6a) a seal or insertion end that is placed in a vessel duct 30.     
[AltContent: arrow][AltContent: textbox (1st cylindrical portion with a greater thickness )][AltContent: textbox (2nd cylindrical portion with a smaller thickness than the first cylindrical portion)][AltContent: ][AltContent: ]       
    PNG
    media_image1.png
    156
    103
    media_image1.png
    Greyscale

[AltContent: textbox (Radial lip defined by an interface of the first and second cylindrical portions)]

It would have been obvious to one of ordinary skill in the art to use the teaching to provide different thicknesses for the end of the prosthesis inserted into vascular ducts as taught by Goldberg et al. with the prosthetic valve seal of Spenser et al. such that the lip formed from the greater thickness cylindrical portion will abut the tissue of a vessel duct in which the prosthetic valve is placed therein and prevent leakage thereabout. 
Please note the modification of the seal of Spenser et al. with the teaching of Goldberg et al. for differences in thickness, would result in the first and second cylindrical portions each being disposed on the outer surface of the expandable annular stent frame such that an innermost surface of each of the first and second portions is in contact with the outer surface of the annular stent frame with the first cylindrical portion is disposed downstream of the second cylindrical portion.  Regarding claim 5, Spenser et al. disclose (col. 3, lines 6,7, col. 28, lines 58-60) that the stent of the valve prosthesis can be made of memory shaped metals, memory shaped polymers, biocompatible stainless steel and polymeric material. Regarding claim 6, Spenser as mentioned above for claim 5, polymers can be used and further disclose (col. 14, lines 60-62) the polymer polyethylene terphthalene can be used with the valve. With respect to claim 7, Fig. 1 of  Spenser show a prosthetic valve with at least two leaflets 29. Regarding claims 8,10, Spenser discloses (col. 3, line 4) the leaflets can be made of the biocompatible material polyurethane. Regarding claim 9, Spenser discloses (col. 2, lines 59,60) the valve can be made of natural tissue such as pericardial type tissue. Regarding claim 11, Spenser discloses (col. 3, lines 65-67) the expandable annular stent frame is configured to be radially collapsible to a diameter that falls within the claimed range of 4-25mm. With respect to claim 12, Spenser discloses (col. 3, lines 61-63) the expandable annular stent frame is configured to be radially expandable to a diameter that falls within the claimed range of 10-33mm. Regarding claim 15, Fig. 1 shows the valve has a tricuspid configuration, col. 2, lines 53,54. With respect to claim 16, Spenser et al. disclose (col. 3, lines 47-49) that the expandable annular stent frame has at least one marker configured to track and determine position and orientation of the prosthetic valve assembly. Regarding claim 18, Spenser discloses (col. 3, lines 54-56) the valve can have radio-opaque material configured to facilitate in vivo tracking of the prosthetic valve assembly. Regarding claim 24, Spenser discloses (column 13) the valve is attached to the seal. 
Claims 3,4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. (6730118) in view of Goldberg et al. (3818511) as applied to claim 2 above, and further in view of Case et al. (2004/0260389). Spenser et al. in view of Goldberg et al. is explained supra. However, Spenser et al. as modified by Goldberg et al. did not explicitly state the seal material or cuff of the prosthetic heart valve is a material configured to facilitate tissue ingrowth or is a cloth material. Case et al. teach (paragraph 53) that a fabric or cloth material can be placed on a stent valve prosthesis. It would have been obvious to one of ordinary skill in the art to select a known material such as cloth or fabric that is configured to promote tissue ingrowth as taught by Case et al. for the seal or cuff of Spenser et al. as modified by Goldberg et al. such that it enhances the stabilization of the prosthesis as the site by permitting ingrowth to integrate and secure the implant there at the site of implantation. 
	Claim 14 is rejected under 35 U.S.C. 103/al as being unpatentable
over Spenser et al. ‘118 in view of Goldberg et al. ‘511 as applied to
claim 2 above, and further in view of Lane (6371353). Spenser as modified by Goldberg et al. is explained supra. However, Spenser in view of Goldberg fail to disclose the specifics of the dimensions of the valve and support structure such that the valve outer diameter is 1-5 mm less than the inner diameter of the support Lane teaches (col. 6, lines 36-39) that the valve structure is to be of a diameter less than the outer framework. It would have been obvious to one of ordinary skill in the artic use a smaller diameter valve than the support as taught by Lane with the prosthetic valve of Spenser as modified with Goldberg et al. such that it is easy to assemble and does not cause damage to the valve portion of the structure during assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a 
1-5mm smaller diameter outer dimension for the valve than the inner diameter of the support structure since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Claims 25,26 are rejected under pre-AlA 35 US.C. 103(a) as being
unpatentable over Spenser et al. (6730118) in view of Goldberg et al. (3818511) as
applied to claim 2 above, and further in view of Myers et al (6682559). Spenser et al. in
view of Goldberg et al. is explained supra. However, Spenser et al. as modified by Goldberg et al. did not explicitly detail leaflets with their inflow edge being scalloped. Myers et al. teach (Fig. 9) that leaflets are constructed with scalloped edges such that they maximize hemodynamic performance, col. 10, lines 10-15. It would have been obvious to one of ordinary skill in the art to use scalloped edges as taught by Myers et al. with the leaflets of Spenser et al. as modified with Goldberg et al. such that it improves the closure capability and minimize creasing and folding, see Myers. Regarding claim 26, Spenser discloses that the leaflet is attached to the seal as it can be integral therewith, see col. 14, lines 23-26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799